Exhibit 10.24

PURCHASE SALE AND ASSIGNMENT CONTRACT

This Purchase, Sale and Assignment Contract (“Contract”) is entered into as of
this 30th day of June 2010 (“Effective Date”) between Authentidate Holding
Corp., a Delaware Corporation, having an address for the receipt of mail at
Connell Corporate Center, 300 Connell Drive, 5th Floor, Berkeley Heights, NJ
07922 (“Seller”), and Star Advisors, LLC having a principal address at 2165
Technology Drive, Schenectady, NY 12308, (“Purchaser”).

WHEREAS, Seller is party to an Installment Sales Agreement with the City of
Schenectady Industrial Development Agency (“CSIDA”) dated December 1, 1998
(“Installment Sales Agreement”) covering the lot or parcel known as 2165
Technology Drive, City of Schenectady, County of Schenectady, State of New York
which lot or parcel is more particularly described in Exhibit “A” attached
hereto (the “Land”); and

WHEREAS, Seller desires to transfer all of its interest in the Property and
under the Installment Sales Agreement to Purchaser; and

WHEREAS, Purchaser wishes to acquire all of Seller interest in the Property and
under the Installment Sales Agreement

NOW, THEREFORE, the parties hereby agree as follows.

ARTICLE I - AGREEMENT OF PURCHASE AND SALE

Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, at the
price and upon the terms and conditions set forth in this Agreement: (a) the
parcel of land more particularly described in Exhibit” A” attached hereto
(“Land”) together with the Seller’s interest in the Installment Sales Agreement;
(b) all buildings and improvements situated on the Land (collectively,
“Building”); (c) all right, title and interest of Seller, if any, in and to the
land lying in the bed of any street or highway in front of or adjoining the Land
to the center line thereof and to any unpaid award for any taking by
condemnation or any damage to the Land by reason of a change of grade of any
street or highway; (d) the appurtenances and all the estate and right of Seller
in and to the Land and Building; (e) all right, title and interest of Seller, if
any, in and to the fixtures, equipment and other personal property attached or
appurtenant to the Building, including without limitation the personal property
described in Exhibit B attached hereto, (f) all permits, licenses, certificates
and approvals issued in connection with the Property, (g) all surveys, plans and
specifications, operating manuals, guaranties and warranties and any other items
used in the operation of the Property, (h) Seller’s interest in the service
contracts accruing after Closing all of which are assumed by Purchaser
(i) Seller’s interest in the Leases (defined below) accruing after Closing
(collectively the “Property”). The Property is located at or known as 2165
Technology Drive, Schenectady, NY 12308.



--------------------------------------------------------------------------------

ARTICLE II - DEFINED TERMS

The following capitalized terms shall have the following meanings:

(A) “Approvals” means governmental approvals required by Purchaser to utilize
the Property as a combined manufacturing, warehouse and office facility and for
those uses permitted in the use zone in which the Land is located (the “Proposed
Use”).

(B) “Business Day” means any day other than a Saturday or Sunday or legal
holiday in the State of New York.

(C) “Closing” means the consummation of the purchase of the Property by
Purchaser from Seller in accordance with the terms and conditions of this
Contract, including the recordation of the Assignment of Installment Sales
Agreement conveying equitable title to the Property to Purchaser as described
herein.

(D) “Closing Date” means the date on which the Closing will be held.

(E) “Contract” means this Purchase, Sale and Assignment Contract between Seller
and Purchaser.

(G) “Effective Date” shall be the date set forth in the Preamble.

(H) “Environmental Laws” means: (i) the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., as now or
hereafter amended and the Resource Conservation and Recovery Act of 1976, as now
or hereafter amended; (ii) the regulations promulgated thereunder, from
time-to-time; (iii) all federal, state and local laws, rules and regulations
(now or hereafter in effect) dealing with the use, generation, treatment,
management, storage, disposal or abatement of asbestos, petroleum, petroleum
by-products and any pollutants, dangerous substances, toxic substances,
hazardous materials or hazardous substances.

(I) Intentionally Omitted.

(J) “Installment Sales Agreement” shall have the meaning set forth in the
Preamble.

(K) “Land” means that certain land and buildings constructed thereon, known as
2165 Technology Drive, Schenectady, NY and further described in Exhibit A,
together with any and all rights pertaining to such land and buildings,
including without limitation, any rights, title and interest of Seller in and to
any adjacent streets, roads, alleys, rights-of-way, easements or appurtenances
thereto.

(L) “Lease Agreement” means that certain Agreement to Lease a certain portion of
the Building between the Astria Solutions Group LLC (“Astria”) and Seller under
the terms of which Astria has leased the Property from the Seller and Astria
assumed all operating costs, taxes and similar expenses related to the Property
after May 31, 2007.

(M) “Official Records” means the Official Records of Schenectady County, State
of New York.

(N) “Purchase Price” means the total consideration to be paid by Purchaser to
Seller for the purchase of the Property as determined pursuant to Section 3.01.

(O) “Property” shall have the meaning set forth in the Article 1.

(P) “Purchaser” shall have the meaning set forth in the Preamble.

(Q) “Regulation” means any regulation, decree, order, code, ordinance, rule or
law of any municipality, county, state or federal government or other
governmental or quasi-governmental agency, department, or authority.



--------------------------------------------------------------------------------

(R) “Seller” shall have the meaning set forth in the Preamble.

(S) “Surveyor” means a registered public surveyor or a registered professional
engineer duly and currently licensed by the appropriate authorities of the State
in which the Land is situated, and approved by Purchaser and the Title Company.

(X) “Title Company” means Chicago Title Insurance Company.

(Y) “Title Exceptions” means any third-party interests, including but not
limited to all easements, liens, encumbrances, restrictions, rights-of-way,
covenants and reservations affecting the Land.

(Z) “Title Policy” means the ALTA Owner’s Title Policy issued by the Title
Company in the amount of the Purchase Price insuring good, marketable and
indefeasible fee simple title in the Land, with affirmative coverage for any
beneficial easements and restrictions appurtenant to the Land (existing or to be
created pursuant to this Contract) or otherwise in accordance with the terms
herein.

(AA) “Title Report” means the Abstract of Title together with a Pro-Forma
Owner’s Title Policy issued by the Title Company in accordance with the terms
and provisions of herein.

ARTICLE III - PURCHASE PRICE AND CONTINGENCIES

 

3.01 PURCHASE PRICE

The Purchase Price to be paid by Purchaser to Seller for the Property at the
Closing is (i) Two Million Four Hundred Twenty-Five Thousand Dollars
($2,425,000) and (ii) amounts paid by Purchaser on behalf of Seller pursuant to
Section 7.05 (B).

ARTICLE IV - CONDITION OF THE LAND AND OF TITLE TO THE LAND

 

4.01 CONDITION OF THE LAND AND OF TITLE TO THE LAND

(A) AS IS Condition: Purchaser has inspected the Property, is fully familiar
with the physical condition and state of repair thereof, and shall accept the
Property and the fixtures and equipment thereon “AS IS” at the date hereof, in
their present condition subject to any and all conditions and defects of any
nature whatsoever (including, without limitation, structural, latent and other
conditions and defects) and subject to reasonable use, wear, tear and natural
deterioration between the date hereof and the Closing of title, without any
reduction in the Purchase Price for any material change in such condition by
reason thereof subsequent to the date of this Contract. This Contract, as
written, contains all the terms of the agreement entered into between the
parties as of the date hereof, and Purchaser acknowledges that Seller does not
make and has not authorized any party to make any representations as to any
matter or thing affecting or relating to the Property whatsoever, and held out
no inducements to Purchaser, other



--------------------------------------------------------------------------------

than those herein specifically expressed. Without limiting the generality of the
foregoing, Purchaser has not relied on any statements, representations or
warranties of Seller, either express or implied, as to (i) the current or future
real estate tax liability, assessment, or valuation of the Property; (ii) the
potential qualification of the Property for any benefits conferred by federal,
state, or municipal laws, whether for subsidies, special real estate tax
treatment, insurance, mortgages, or any other benefits, whether similar or
dissimilar to those enumerated; (iii) the compliance of the Property, in its
current or any future state, with applicable zoning or environmental ordinances
and the ability to obtain a change in the zoning or a variance in respect to the
Property’ non-compliance, if any, with said zoning or environmental ordinances;
(iv) the availability of any financing for the purchase, alteration,
rehabilitation, or operation of the Property from any source; (v) the current or
future use of the Property, (vi) the present and future condition and operating
state of any and all machinery or equipment on the Property and the present or
future structural and physical condition of any building or its suitability for
rehabilitation or renovation; (vii) the ownership of any personal property on
the Property; (viii) the presence or absence of any rules or regulations issued
by any governmental or quasi-governmental authority, agency or board and/or any
violations thereof, and (ix) the layout, room count, leases, rents, income,
expenses or operation of the Property unless expressly contained in this
Contract. The Seller is not liable or bound in any manner by any verbal or
written statements pertaining to the Property or the operation, layout, room
count, expenses, condition, income, leases or rents heretofore or hereafter
furnished by Seller and/or any real estate broker, agent, employee, or other
person, unless the same are specifically set forth herein.

(B) Inspection: Before entering into this Contract, Purchaser has made such
examination of the Property, the operation, income and expenses thereof and all
other matters affecting or relating to this transaction as Purchaser deemed
necessary. In entering into this transaction, Purchaser has not been induced by
and has not relied upon any representations, warranties or statements, whether
express or implied, made by Seller or any agent, employee or other
representative of Seller or by any broker or any other person representing or
purporting to represent Seller, which are not expressly set forth in this
Contract, whether or not any such representations, warranties or statements were
made in writing or orally.

ARTICLE V - REPRESENTATIONS, WARRANTIES

 

5.01 REPRESENTATIONS AND WARRANTIES OF SELLER

(A) For the purpose of inducing Purchaser to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith, Seller
represents and warrants to Purchaser the following:

(1) Seller has and will have on the Closing Date the power and authority to sell
and convey fee title to the Land and to execute the documents to be executed by
Seller; and prior to the Closing will have taken all requisite actions for the
consummation of the transactions contemplated by this Contract;

(2) Seller holds good, marketable, indefeasible, fee simple title to the Land
subject to all matters related to the Installment Sales Agreement and any
related Agreements, and



--------------------------------------------------------------------------------

to the best of Seller’s knowledge, other than those matters which are set forth
on the Survey, in the Title Report, or otherwise provided to Purchaser in
writing, there are no agreements, written or oral, to which Seller is a party,
in the nature of purchase contracts, option agreements, mortgages, leases,
easements, licenses, permits, franchises, concessions, occupancy agreements,
guarantees, indemnities, or offers affecting the Land and there are no adverse
or other parties in possession of the Land or any part thereof;

(3) There are no attachments, executions, assignments for the benefit of
creditors or voluntary or involuntary proceedings in bankruptcy or under any
other debtor relief laws contemplated by, or pending or, to the best of Seller’s
knowledge, threatened against Seller or the Land;

(4) At the Closing, Purchaser will have no duty to collect withholding taxes for
Seller pursuant to the Foreign Investors Real Property Tax Act of 1980, as
amended;

(5) To the best of Seller’s knowledge, the Land and its current use, occupation,
and condition and the Proposed Use do not violate any applicable deed
restrictions or other covenants, restrictions or agreements, site plan
approvals, zoning or subdivision regulations, or urban redevelopment plans
applicable to the Land; and

(6) To the best of Seller’s knowledge, compliance with the terms of this
Contract will not conflict with, or with or without notice or the passage of
time, or both, result in a breach of, or constitute a default under, any of the
terms or provisions of any indenture, mortgage, loan agreement, or instrument to
which Seller is a party or by which Seller or the Land is bound, any applicable
Regulation, or any judgment, order, or decree of any court having jurisdiction
over Seller or the Land;

 

5.02 COVENANTS AND AGREEMENTS OF SELLER

Seller covenants and agrees with Purchaser that as of the Effective Date and
until the Closing Date or earlier termination of this Contract, Seller shall:

(1) Maintain and convey to Purchaser on the Closing Date, good, marketable,
insurable, and indefeasible fee simple title to the Property, free and clear of
all liens, conditions, exceptions, encumbrances, reservations, or restrictions
of any kind, except for customary permitted exceptions;

(2) Not take or permit any actions or inactions, circumstances or conditions
which would change, contradict, render incomplete, or breach Seller’s
representations and warranties contained herein if said representations and
warranties had been made as of the date of the action or inaction;

(3) Promptly deliver notice to Purchaser of any fact, circumstance or condition
which changes, contradicts, renders incomplete or breaches any representation or
warranty if said representations and warranties had been made as of the date of
the change;

(4) At no cost to Seller, cooperate with Purchaser’s efforts to obtain the
Approvals, including, signing any necessary applications and obtaining
signatures of any necessary third parties with respect to any covenants,
conditions and restrictions affecting the Property;



--------------------------------------------------------------------------------

(5) Not voluntarily take or permit any actions or inactions, circumstances or
conditions which would change the physical condition of the Property; and

(6) Not take or permit any actions which would cause any liens, easements,
possessory rights, conditions, exceptions, encumbrances, reservations, or
restrictions of any kind to be recorded or filed on or against the Land.

 

5.03 COVENANTS OF PURCHASER

Purchaser covenants that Purchaser is a duly formed LLC pursuant to the laws of
the State of New York and was so formed in May of 2006 and has full, complete
and legal authority to execute this Agreement.

ARTICLE VI - CONDITIONS PRECEDENT TO CLOSING

 

6.01 PERFORMANCE OF SELLER’S OBLIGATIONS

Without limiting any of the rights of Purchaser elsewhere provided for in this
Contract, Purchaser’s obligation to close under this Contract shall be subject
to satisfaction of the following conditions:

(A) Seller’s representations and warranties set forth in this Contract remain
true and correct;

(B) Seller has complied with all of its covenants, agreements, and obligations
within the time limits and in the manner required in this Contract;

(C) The Title Company agrees to issue the Title Policy at Closing subject only
to the permitted exceptions with the pre-printed or standard exclusions from
coverage contained in the ALTA form of the title policy pertaining to survey
matters, unrecorded encumbrances, creditors’ rights exception and tenants in
possession deleted. The Title Policy shall contain such endorsements and such
“insuring over” of title encumbrances and exceptions by the Title Company as
Purchaser may require;

(D) No portion of the Property has been taken by or is the subject of a
condemnation proceeding or is under threat of condemnation;

(E) The CSIDA shall have consented to the assignment and assumption of the
Seller’s interest in the Installment Sales Agreement by Purchaser; and

(G) Purchaser obtains financing for the purchase of the Property from (i) New
York Business Development Corporation and the Empire State Certified Development
Corporation on terms consistent with commitments therefrom, with the revisions
to such commitments requested by Purchaser prior to the date of this Contract,
or (ii) from a commercial bank on terms reasonably satisfactory to it.



--------------------------------------------------------------------------------

ARTICLE VII - THE CLOSING

 

7.01 DATE AND PLACE OF CLOSING

The Closing shall take place in the offices of Lemery Greisler, LLC or such
other place as the parties shall mutually agree upon, but the Closing shall not
be deemed to have occurred until the Deed has been recorded in the Official
Records. The parties will endeavor to cause the Closing to occur on or before
July 8, 2010.

 

7.02 ITEMS TO BE DELIVERED AT THE CLOSING

(A) Seller. At the Closing, Seller shall deliver to the Title Company in Escrow,
each of the following items, the delivery of which shall be a condition to the
performance by Purchaser of its obligations under this Contract:

(1) An assignment of Installment Sales Agreement and all interest in the
personal property owned by Seller on the Property (the “Assignment”) in form
reasonably acceptable to the Purchaser.

(2) An assignment and assumption of Lease Agreement in form and substance
reasonably acceptable to Purchaser (The “Assignment of Leases”).

(3) Possession of the Property subject to the right of tenants under the Leases,
and keys therefore to the extent Seller has them in its possession.

(4) A FIRPTA Affidavit addressed to Purchaser and the Title Company.

(5) All additional documents and instruments that the Title Company, Purchaser’s
counsel, and Seller’s counsel may reasonably determine are necessary to the
proper consummation of this transaction.

(6) Seller shall have executed final and binding documents and instruments
necessary to fully forgive that certain note between Astria and Seller in the
original principal amount of $2,000,000 and a net deferred receivable due from
Astria to Seller in the amount of $241,376.31 originally due in connection with
the sale of certain businesses to Astria and other related transactions. For the
avoidance of doubt, this amount does not include any amounts due for rent,
interest or EPM’s subsequent to June, 1, 2007.

(B) Purchaser. At the Closing, Purchaser shall deliver to the Title Company in
Escrow each of the following items, the delivery of which shall be a condition
to the performance by Seller of its obligations under this Contract:

(1) The Purchase Price as required by Article III hereof, and

(2) All additional documents and instruments that the Title Company, Purchaser’s
counsel, and Seller’s counsel may reasonably determine are necessary to the
proper consummation of this transaction.

 

7.03 PRORATIONS AND ADJUSTMENTS AT CLOSING

Rent and interest due from Astria for the calendar month in which the Closing
Date occurs shall be prorated between Seller and Purchaser as of the Closing
Date. Purchaser agrees that all amounts due for taxes, utilities and other
similar assessments prior to the Closing Date will be the obligations of the
Purchaser.



--------------------------------------------------------------------------------

7.04 POSSESSION AND CLOSING

Possession of the Property free and clear of all tenants (other than those
taking directly or indirectly under the Lease Agreement or under agreements with
Astria) shall be delivered to Purchaser by Seller at the Closing. Until such
delivery, all risk of loss in respect of the Property under this Contract shall
rest with Seller.

 

7.05 COSTS OF CLOSING

(A) At the Closing, Seller shall be responsible for (i) its own attorney’s fees
and (ii) brokerage commissions pursuant to Section 9.01, (iii) taxes and PILOT
payments for the period prior to June 1, 2007, in an amount not to exceed
$24,800 and (iii) all state, county, and local governmental transfer taxes,
documentary or otherwise, and/or the cost of documentary stamps to be affixed to
the instrument or instruments of conveyance, in an amount not to exceed $7,100.

(B) At the Closing, Purchaser shall be responsible for: (i) all Title Policy
premiums and associated costs; (ii) the cost of any escrow charges to be imposed
by the Title Company; and (iii) any other expenses customarily charged to
Purchaser in connection with similar transactions including its own attorney’s
fees. Purchaser shall also be responsible for Seller costs as is customary in
Schenectady County, excluding transfer taxes, documentary or otherwise, and/or
the cost of documentary stamps to be affixed to instruments or instruments of
conveyance to the extent they do not exceed $7,100. Such costs shall include:
(i) all recording fees; ii) the cost of the boundary Survey; and (iii) any other
expenses customarily charged to Seller in connection with similar transactions.

ARTICLE VIII - FAILURE OF CONDITIONS, DEFAULTS AND REMEDIES

 

8.01 FAILURE OF CONDITIONS; TERMINATION

If any of the conditions precedent to Purchaser’s obligation to close have not
occurred or been satisfied on or before the Closing Date, Purchaser at its sole
option may: (a) terminate this Contract by notice delivered to Seller on or
before the Closing Date; or (b) waive such conditions precedent and proceed to
Closing. Upon any termination of this Contract pursuant to any right to
terminate set forth in this Contract and except as set forth in Section 8.02,
the parties will have no further liability to each other. No termination under
this agreement shall affect the terms and provisions of the Lease Agreement.



--------------------------------------------------------------------------------

8.02 SELLER’S DEFAULTS; PURCHASER’S REMEDIES

(A) Seller’s Defaults. Seller shall be deemed to be in default hereunder if:

(1) Any of Seller’s warranties or representations set forth herein is or becomes
untrue at any time on or before the Closing Date;

(2) Seller fails to comply with all of its obligations within the time limits
and in the manner required in this Contract for any reason other than a default
by Purchaser or termination of this Contract prior to Closing; or

(3) Seller breaches any of Seller’s covenants or agreements set forth herein.

(B) Purchaser’s Remedies. If Seller is deemed to be in default, Purchaser may,
at its sole option, do any one or more of the following:

(1) Terminate this Contract by notice delivered to Seller on or before the
Closing Date and obtain money damages as set forth in the final paragraph of
this Section 8.02(B);

(2) Proceed to Closing; or

(3) Enforce specific performance of any and all provisions of this Contract
against Seller; and cure Seller’s default, at Seller’s cost, and deduct from the
Purchase Price all costs and expenses, including reasonable attorneys’ fees,
incurred by Purchaser in so curing, subject to the limitations set forth in this
Section 8.02(B).

Purchaser, as Purchaser’s sole and exclusive remedy for money damages for a
default shall be entitled to reimbursement for all costs incurred by the
Purchaser in connection with the performance of its obligations hereunder
(exclusive of any payments made or to be made in connection with the release or
discharge of any lien) up to a maximum of $10,000, it being agreed between
Seller and Purchaser that such sum shall be liquidated damages for a default of
Seller hereunder due to the difficulty, inconvenience and uncertainty of
ascertaining actual damages for such default. Said liquidated damages shall
constitute just compensation of the Purchaser for its cost and expenses
associated with the transactions contemplated hereby including, without
limitation, the following: all attorneys’ fees incurred in negotiating,
preparing, and reviewing this Contract, and all other costs and damages incurred
by Purchaser in connection with this Contract as a result of Seller’s default,
all as expressly stipulated and agreed between Purchaser and Seller in a bona
fide effort to liquidate and settle upon such actual damages. The provisions of
this Section 8.02(B) constitute the sole remedies available to Purchaser as a
result of a default by Seller of its obligations under this Contract, provided,
however, that the limitations of this paragraph shall not apply to an action for
a breach by Seller of the representations and covenants contained in Sections
5.01(A)(2), and 5.02(1) and (6) unknown to Buyer at Closing.

 

8.03 PURCHASER’S DEFAULT; SELLER’S REMEDIES

(A) Purchaser’s Default. Purchaser shall be in default hereunder if Purchaser
fails to meet, comply with, or perform any covenant, agreement or obligation on
its part required within the time limits and in the manner required in this
Contract for any reason other than a default by Seller hereunder or termination
of this Contract prior to Closing.

(B) Seller’s Remedy. If Purchaser is deemed to be in default hereunder, Seller,
as



--------------------------------------------------------------------------------

Seller’s sole and exclusive remedy for such default shall be entitled to
reimbursement for all costs incurred by the Seller in connection with the
performance of its obligations hereunder (exclusive of any payments made or to
be made in connection with the release or discharge of any lien) up to a maximum
of $10,000, it being agreed between Purchaser and Seller that such sum shall be
liquidated damages for a default of Purchaser hereunder due to the difficulty,
inconvenience and uncertainty of ascertaining actual damages for such default.
Said liquidated damages shall constitute just compensation of the Seller for its
cost and expenses associated with the transactions contemplated hereby
including, without limitation, the following: all attorneys’ fees incurred in
negotiating, preparing, and reviewing this Contract, the cost of finding another
Purchaser in the event of Purchaser’s default, the opportunity cost of keeping
the Property out of the marketplace, and all other costs and damages incurred by
Seller in connection with this Contract as a result of Purchaser’s default, all
as expressly stipulated and agreed between Seller and Purchaser in a bona fide
effort to liquidate and settle upon such actual damages. The provisions of this
Section 8.03(B) constitute the sole remedy available to Seller as a result of a
default by Purchaser of its obligations under this Contract.

 

8.04 OPPORTUNITY TO CURE

No act, failure to act, event or circumstance which might be deemed to be a
default by either party shall be deemed to be a default under any of the
provisions of this Contract, unless and until, notice thereof is first given by
the non-defaulting party to the party alleged to be in default and said party
fails to cure the alleged default within thirty (30) days in the case of a
non-monetary default, or fifteen (15) Business Days in the case of a monetary
default, and neither party has affected a cure.

ARTICLE IX - BROKERAGE COMMISSIONS

 

9.01 BROKERAGE COMMISSIONS

(A) Seller has retained CB Richard Ellis (“CBRE”) to represent it in this
transaction. Except as set forth in the foregoing sentence, each party
represents and warrants that they have not retained the services of a broker in
connection with this transaction. , Seller shall be solely responsible for
brokerage or other fees payable to CBRE, if any, payable as per separate
agreement. Additionally, each party will be responsible for any other brokerage
fees undertaken by that party.

(B) Notwithstanding anything contained herein to the contrary, the indemnities
set forth in this Article shall survive the Closing.

ARTICLE X - CONDEMNATION

 

10.01 CONDEMNATION

(A) In the event all of the Property shall be taken or threatened to be taken
prior to the



--------------------------------------------------------------------------------

Closing Date in any eminent domain, condemnation, compulsory acquisition, or
similar proceeding by any competent authority for any public or quasi-public use
or purpose, then this Contract shall automatically terminate. If applicable law
recognizes Purchaser’s claims as compensable and provides Purchaser a forum to
make such claims then Seller shall have the sole right to any award or damages
arising with respect to any of its claims in such proceeding, and Purchaser
shall have the right to seek an award or damages with respect to its claims. If
applicable law does not recognize Purchaser’s claims as compensable and provide
a forum for Purchaser’s claims, this Contract shall terminate.

(B) In the event any part (but not all) of the Property shall be taken or
threatened to be taken prior to the Closing Date, in any eminent domain,
condemnation, compulsory acquisition, or similar proceeding by any competent
authority for any public or quasi-public use or purpose (collectively, a
“Taking”) and such Taking shall adversely affect Purchaser’s development and use
of the Property, then, at Purchaser’s discretion, Purchaser may terminate this
Contract and neither party shall have any further rights or obligations
hereunder, or Purchaser may close on this Contract on the terms and conditions
hereof. Seller shall have the sole right to retain any damage awards with
respect to any such eminent domain, condemnation, or other taking of the
Property unless Purchaser closes on the Property, in which event such damage
awards theretofore received by Seller shall be payable to Purchaser at Closing
and the right to any unpaid awards shall be assigned to Purchaser at Closing.

ARTICLE XI - MISCELLANEOUS

11.01 EXHIBITS

All Exhibits annexed hereto are a part of this Contract for all purposes.

11.02 BINDING EFFECT

This Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors, heirs and permitted assigns.

11.03 CAPTIONS

The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

11.04 NUMBER AND GENDER OF WORDS

Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.

11.05 NOTICES

All notices, terminations, waivers and other communications hereunder shall be
in



--------------------------------------------------------------------------------

writing and shall be delivered personally against receipt or shall be sent by
registered or certified United States mail or a nationally-recognized, overnight
courier service, postage prepaid, and addressed as follows:

 

If to Purchaser:    With a copy to: Star Advisors, LLC    Lemery Greisler, LLC
2165 Technology Drive    60 Railroad Place Schenectady, NY 12308    Saratoga
Springs, NY 12866 Attn: Thomas Franceski    Attn: Robert J. May, Jr. If to
Seller:    With a copy to: Authentidate Holding Corp    Michael J. Romer, Esq.
Connell Corporate Center    Becker & Poliakoff, LLP 300 Connell Drive, 5th Floor
   45 Broadway, 11th Fl Berkeley Heights, NJ 07922    NY, NY 10006 Attn:
President   

Any notice in accordance herewith shall be deemed received when delivery is
received or refused, as the case may be.

11.06 GOVERNING LAW AND VENUE

The laws of the State in which the Property is situated shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified herein. All claims, disputes and other matters in question
arising out of or relating to this Contract, or the breach thereof, shall be
decided by proceedings instituted and litigated in the Supreme Court of the
State of New York located in Albany County, New York, and the parties hereto
expressly consent to the venue and jurisdiction of such court.

11.07 ENTIRETY AND AMENDMENTS

This Contract embodies the entire agreement between the parties and supersedes
all prior agreements and understandings, if any, relating to the Property, and
may be amended or supplemented only by an instrument in writing executed by the
party against whom enforcement is sought.

11.08 SEVERABILITY

If any of the provisions of this Contract is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable. The Contract shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this Contract;
and the remaining provisions of this Contract shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Contract. In lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Contract a provision as similar in terms to such illegal, invalid,
or unenforceable provision as may be possible to make such provision legal,
valid, and enforceable.



--------------------------------------------------------------------------------

11.09 MULTIPLE COUNTERPARTS

This Contract may be executed in a number of identical counterparts. If so
executed, each of such counterparts shall, collectively, constitute one original
agreement. In making proof of this Contract, it shall not be necessary to
produce or account for more than one such counterpart.

11.10 FURTHER ACTS

In addition to the acts and deeds recited herein to be contemplated and
performed, executed and/or delivered by Seller and Purchaser, Seller and
Purchaser agree to perform, execute and/or deliver or cause to be performed,
executed and/or delivered at the Closing any and all such further acts, deeds,
and assurances as may be necessary to consummate the transactions contemplated
hereby.

11.1 CONSTRUCTION

No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.

11.12 CONFIDENTIALITY

The terms and conditions contained in this Contract are confidential and shall
not be made public to any other person or entity other than the legal
representatives of or lender to either of the parties hereto without prior
written permission from the other party which will not be unreasonably withheld.
However, the parties agree that Seller, in its sole discretion, shall be
permitted to make a press release regarding the general terms of this
transaction and file any forms or documents with the Securities and Exchange
Commission (SEC) required to comply with its obligations under SEC rules and
regulations. Any information not produced or created by Purchaser but provided
by Purchaser to Seller under the terms of this Contract (e.g. the Survey and
Title Report), to Purchaser’s knowledge, will be accurate and complete; however,
in providing such information to Seller, Purchaser makes no representation or
warranty, express, written, oral, statutory, or implied, as to the reports and
information furnished, and all such representations and warranties are hereby
expressly excluded. Seller’s reliance on such information shall be at its own
risk. All information proprietary or otherwise provided by either party is
confidential and each party shall be prohibited from making such information
public to any other person or entity other than its agents and legal
representatives, without the other’s prior written authorization.



--------------------------------------------------------------------------------

11.13 TIME OF THE ESSENCE

It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract.

11.14 CUMULATIVE REMEDIES AND WAIVER

No remedy herein conferred upon or reserved to either party or anyone claiming
by, through, or under either party, is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Contract or now
or hereafter existing at law or in equity. No delay or omission to exercise any
right or power accruing upon any default, omission, or failure of performance
hereunder shall impair any right or power or shall be construed to be a waiver
thereof, but any such right and power may be exercised from time to time and as
often as may be deemed expedient. No waiver, amendment, release, or modification
of this Contract shall be established by conduct, custom, or course of dealing.

11.15 LITIGATION EXPENSES

In the event either party hereto is required or elects to take legal or
equitable action against the other to enforce the non-defaulting party’s rights
under this Contract or to require performance by the defaulting party of its
obligations under this Contract, then the losing party shall immediately pay to
the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by the prevailing party in such action. A
party is deemed to have prevailed if it obtains a judgment or settlement in its
favor that substantially provides for the relief contemplated-either in its
complaint or responsive pleading.

11.16 TIME PERIODS

Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period. If
a time period for which payment is due begins or ends on other than the first or
last day of the month, prorated payments or accruals, as applicable, shall be
made.

11.17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in this Contract , no representations, warranties,
covenants or other obligations of Seller set forth in this Contract other than
those set forth in Sections 5.01(A)(2), and 5.02(1) and (6) shall survive the
Closing, and no action based thereon shall be commenced after the Closing. The
representations set forth in 5.01(A)(2) and 5.02(1) and (6) shall survive the
Closing and shall not be subject to the merger provisions of Section 11.18.



--------------------------------------------------------------------------------

11.18 MERGER

The delivery of the Assignment by Seller, and the acceptance thereof by
Purchaser, shall be deemed the full performance and discharge of every
obligation on the part of Seller to be performed hereunder, except those
obligations of Seller which are expressly stated in this Contract to survive the
Closing.

11.19 PERSONAL PROPERTY & FIXTURES

The parties mutually agree that all right, title, and interest of the Seller in
and to any and all personal property to be included in this sale, shall be
deemed transferred or conveyed to the Purchaser under the Assignment, but that
no part of the purchase price shall be deemed to have been paid by the Purchaser
for the same.

11.20 ENVIRONMENTAL INDEMNIFICATION

The parties agree that Seller shall be indemnified and held harmless from any
and all environmental conditions affecting the Property. Purchaser acknowledges
that it has been provided with an opportunity to inspect the Property and has
agreed to purchase same in its “AS IS” condition.

11.21 THIRD PARTY AGREEMENT INDEMNIFICATION

Purchaser acknowledges that it is purchasing the Property subject to any and all
agreements between Seller and third parties with respect to the Property, which
agreements Purchaser has been provided copies of and is substantially familiar
therewith, and Purchaser shall indemnify and hold Seller harmless from any and
all obligations of Seller therein.

SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

NOW WHEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

PURCHASER     SELLER Star Advisors, LLC     Authentidate Holding Corp. By:  

/s/ Thomas Franceski

    By:  

 

Name:   Thomas Franceski     Name:   William A. Marshall Title:   Member    
Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

NOW WHEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

PURCHASER     SELLER Star Advisors, LLC     Authentidate Holding Corp. By:  

 

    By:  

/s/ William A. Marshall

Name:   Thomas Franceski     Name:   William A. Marshall Title:   Member    
Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND



--------------------------------------------------------------------------------

ALL THAT CERTAIN TRACT, PIECE OR PARCEL OF LAND SITUATE in the City of
Schenectady, County of Schenectady, State of New York, lying along the northwest
side of Technology Drive approximately 0.15 miles southwest of Anthony Street as
shown on a map entitled “Riverside Technology Park – Lot Reorganization Map for
Lots 5, 5A & 6” dated June 26, 1998 as prepared by the Environmental Design
Partnership, LLP and filed in the Schenectady County Clerk’s Office on December
10, 1998 in Map Cabinet J as Map Nos. 258, 259, 262 and 263, and being further
bounded and described as follows:

BEGINNING at the point of intersection of the northwest line of Technology Drive
with the common division line of Revised Lot #6 to the northeast and Revised Lot
#5 (the parcel herein being described) to the southwest, thence from said point
of beginning along said northwest line of Technology Drive in a southwesterly
direction the following two (2) courses and distances: 1) South 54 Deg. 31 min.
00 sec. West, 206.66 feet to a point of curvature; 2) Along a curve to the left
an arc length of 77.26 feet to a point of cusp at the point of intersection of
said southwest line with the common division line of Lot #4 to the southwest and
Revised Lot #5 to the northeast, said point identified as Proposed Monument #5
on said map, said curve having a radius of 330.00 feet and a chord of South 47
deg. 48 min. 40 sec. West 77.08 feet; Thence along said common division line the
following six (6) courses and distances: 1) Along a curve to the left an arc
length of 42.10 feet to a point of tangency, said curve having a radius of 30.00
feet and a chord of North 00 deg. 54 min. 00 sec. East, 38.73 feet; 2) North 39
deg. 18 min. 10 sec. West, 31.06 feet to a point of curvature; 3) Along a curve
to the left an arc length of 38.72 feet to a point of reverse curvature, said
curve having a radius of 45.00 feet and a chord of North 63 deg. 57 min. 00 sec.
West, 37.53 feet; 4) Along a curve to the right an arc length of 121.38 feet to
a point, said curve having a radius of 70.00 feet and a chord of North 38 deg.
55 min. 20 sec. West, 106.74 feet; 5) South 49 deg. 28 min. 00 sec. West, 311.44
feet to a point; 6) North 41 deg. 48 min. 00 sec. West, 12.54 feet to the point
of intersection of said line with the common division line of Lot #4 to the
southeast and Lot #5A to the northwest; Thence through the lands now or formerly
of Juelle T. Ferro and Rose Jean Ferro, being along the common division line of
Lot 5A to the southwest and Revised Lot #5 to the northeast, North 41 deg. 48
min. 00 sec. West, passing through a point at 313.22 feet, said point being at
the southwest end of the hereafter described “Tie Line”, a total distance of
approximately 315 feet to the high water mark of the Mohawk River; thence along
said high water mark as it winds and turns in a general northeasterly direction
approximately 590 feet to a point being the most westerly corner of lands of the
City of Schenectady being used for sewage treatment facilities; thence along the
southwest line of said lands of the City of Schenectady, South 37 deg. 31 min.
40 sec. East, 40 feet more or less to a point being at the northeast end of said
“Tie Line”, said “Tie Line” having the following two (2) courses and distances:
1) North 41 deg. 25 min. 00 sec. East, 316.27 to a point and 2) North 42 deg. 21
min. 40 sec. East, 266.85 feet to said point located approximately 40 feet from
the high water mark; Thence along said lands of the City of Schenectady the
following two (2) courses and distances: 1) South 37 deg. 31 min. 40 sec. East,
414.23 feet to a point; 2) North 52 deg. 17 min. 10 sec. East, 49.03 feet to the
point of intersection of the southeasterly line of said lands of the City of

 

– CONTINUED –



--------------------------------------------------------------------------------

DESCRIPTION (Continued)

 

Schenectady with the common division line of Revised Lot #6 to the northeast and
Revised Lot #5, herein being described, to the southwest; Thence along said
common divison line south 35 deg. 29 min. 00 sec. East, 204.88 feet to the point
or place of beginning containing 6.056 +/– acres of land to be the same more or
less as measured to the “Tie Line” along the Mohawk River.

 

2